[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                       FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                                  DEC 09, 2010
                                 No. 10-11047                      JOHN LEY
                             Non-Argument Calendar                   CLERK
                           ________________________

                    D.C. Docket No. 1:08-cr-00280-WS-C-1

UNITED STATES OF AMERICA,

                                                 lllllllllllllllllllllPlaintiff-Appellee,

                                     versus

KENNETH PARNELL,
a.k.a. Southern_Man2003,

                                              lllllllllllllllllllllDefendant-Appellant.

                           _______________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                         ________________________

                              (December 9, 2010)

Before EDMONDSON, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     Neil L. Hanley, appointed counsel for Kenneth Parnell in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Parnell’s conviction and

sentence are AFFIRMED.




                                         2